DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 06/14/2021.
3.	Acknowledgment is made of Continuing Data: This application has PRO 62/933,831 filed 11/11/2019.
4.	Claims filed 11/11/2020 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim(s) 3-4, 14-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 3, 14 and 20 state: “... that is similar to. …” the term “similar to” renders the claim indefinite because it is unclear and confusing how the actual term limits or defines to a degree or level of “similarity” with another element.   Appropriate correction is needed.

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 1-20 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Stachura (Pub. No. US 2019/0187962 A1; hereinafter referred to as Stachura), in view of Tyree et al. (Patent No. US 9,588,740 B1; hereinafter referred to as Tyree).

As per claim 1, Stachura discloses a computing device comprising: one or more processors; a non-transitory computer-readable memory having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions comprising: 
receiving a request to generate an application, the request comprising information indicating specific functionality (See paragraph [0011] – request to generate application); identifying application rules associated with the physical asset and application rules associated with the specific functionality (See paragraphs [00235-0236] – generating application based on rules and functionalities); compiling and presenting a user interface (UI) based on the identified application rules, the UI comprising interface objects (IOs) corresponding to capabilities for generating components of the requested application (See Fig. 2 – compiling and presenting UI); receiving interactions with the IOs, the interactions comprising feedback indicating a configuration of the capabilities; generating, based on the received interactions, the requested application, the generated application being configured according to the configured capabilities identified from the interactions; and enabling, via the computing device, execution of the generated application (See Fig. 2; also paragraph [0035] – user’s feedback based on interaction and application generation).
Although Stachura provides rules based on location (GPS – p. [0235]); Stachura does not explicitly state - physical asset at a location.
Tyree discloses the generation of cloud applications, which provides “asset” location and capabilities of said “asset” for proper application generation - physical asset at a location (See Fig. – physical location).
Stachura and Tyree are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Stachura’s method for generating interactive web applications, which involves reconfiguring applications based on user’s feedback and rules; and combine it with Tyree’s construction of cloud applications, which involves                       obtaining an device’s capabilities/requirements based on location; thus, the direct access of application components that are “populated” based on rules, device’s capabilities/location and user’s interaction with said components, facilitating a complete LCNC application development tool for developers with no coding experience (See Stachura’s and Tyree’s abstract).

As per claim 2, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses further comprising: storing information related to the generated application in cloud storage (See paragraph [059 – cloud-based architecture).

As per claim 3, Stachura and Tyree disclose the computing device of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses further comprising: receiving another request related to another physical asset, the other physical asset being a type of asset that is similar to the physical asset; retrieving the stored information for the generated application; and compiling and presenting another UI based on said information (See paragraph [0028] – same device characteristics).
	As stated I the rejectuion above, Stachura does not explvcitly states - at the location; however, Tyree discloses said limitations (See Fig.1).
Stachura and Tyree are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Stachura’s method for generating interactive web applications, which involves reconfiguring applications based on user’s feedback and rules; and combine it with Tyree’s construction of cloud applications, which involves                       obtaining an device’s capabilities/requirements based on location; thus, the direct access of application components that are “populated” based on rules, device’s capabilities/location and user’s interaction with said components, facilitating a complete LCNC application development tool for developers with no coding experience (See Stachura’s and Tyree’s abstract).

As per claim 4, Stachura and Tyree disclose the computing device of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Tyree discloses wherein said other physical asset is at another location, wherein said other UI is compiled further based on information related to the other location (See Fig. 1 – different locations/based on location).

As per claim 5, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § , Stachura discloses wherein said request further comprises information indicating a low code (LC) or (NC) environment, wherein said UI is configured according to said LC or NC information (See paragraph [0058] – LCNC).

As per claim 6, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said feedback comprises an action selected from a group consisting of: modification of a layout, editing of a tool, editing of a size, editing of a format, editing of a function, addition of a function and removal of a function (See paragraph [0185] – actions by user without any web design knowledge, including layout, size, etc.).

As per claim 7, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said specific functionality for the requested application corresponds to at least one of a type of operation performed by the physical asset, a type of input/output data and type of computations performed by the physical asset (See paragraphs [0312-0316] – specific functionalities/operations including I/O and computations from the sheet; also see Tyree’s Fig. 1).

As per claim 8, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said applications rules for the physical asset and specific functionality are retrieved from a cloud storage on a network (See paragraph [0330] – cloud based file upload; also see Tyree’s Fig. 1)).

 Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said physical asset application rules correspond to capabilities of the physical asset and a type of data associated with operation of said physical asset (See paragraph [0312] – capabilities and data type).

As per claim 10, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said application rules for the specific functionality correspond to operations of the physical asset and capabilities for performing the operations (See paragraph [0312] – operations and capabilities of the device).

As per claim 11, Stachura and Tyree disclose the computing device of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Stachura discloses wherein said request is received from a device executing at the location (See Fig. 1 – networked environment/location).

Claims 12-18 are essentially the same as claims 1-10 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 19-20 are essentially the same as claims 1-3 except that they are set forth the claimed invention as a non-transitory computer-readable storage medium, and they are rejected with the same reasoning as applied hereinabove.

12.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10/21/2021.